Citation Nr: 0010007	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-40 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation for a nerve disorder, a 
respiratory disorder, and a disorder manifested by 
generalized swelling pursuant to 38 U.S.C. § 1151, all 
claimed as due to VA treatment with radioactive iodine (RAI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran had active service from January 1951 to February 
1954.  He was discharged under honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied benefits under 38 U.S.C. § 1151 
based on medical treatment provided at a VA facility in the 
1960's.

This case was remanded by the Board in January 1998.  The 
Board is satisfied that the requested development has been 
accomplished and will address the merits of the appellant's 
claims in this decision.  

In November 1991, in another case, the United States Court of 
Veterans Appeals, currently known as the United States Court 
of Appeals for Veterans Claims (Court) invalidated 38 C.F.R. 
§ 3.358(c)(3) the enacting regulation for 38 U.S.C. § 1151.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Court's 
decision was affirmed by the United States Court of Appeals 
for the Federal Circuit (Court of Appeals) in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and subsequently 
appealed to the United States Supreme Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 
552 (1994).  Thereafter, the Secretary of Veterans Affairs 
(Secretary) sought an opinion from the United States Attorney 
General as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  On March 16, 
1995, interim regulations were published deleting the fault 
or accident provision of 38 C.F.R. § 3.358 in order to 
conform the regulations to the Supreme Court's decision.  The 
final regulatory amendments were adopted on May 23, 1996, and 
codified at 38 C.F.R. § 3.358(c).

The Board notes that, during the pendency of the instant 
appeal, the Departments of Veterans Affairs and Housing and 
Urban Development, and Independent Agencies Appropriations 
Act, 1997 (Act), Pub. L. No. 104-204, § 422(a), 110 Stat. 
2874, 2926 (1996), was enacted.  In pertinent part, this Act 
amended 38 U.S.C. § 1151 with regard to what constitutes a 
"qualifying additional disability" susceptible of 
compensation.  However, the Act specifies that the amendments 
to 38 U.S.C. § 1151 are effective for appeals filed on or 
after October 1, 1997.  Hence, they are not applicable in 
this case.


FINDINGS OF FACT

1.  In August 1966, the veteran was treated with RAI for 
thyrotoxicosis at VA Medical Center (VAMC) Richmond.

2.  Schizophrenic reaction, paranoid type was diagnosed in 
May 1967.

3.  No competent medical evidence or opinion has been 
presented which indicates that there is any relationship 
between the veteran's RAI treatments and his long-standing 
paranoid schizophrenia.

4.  No competent medical evidence has been presented which 
indicates that there is any relationship between the 
veteran's RAI treatments and any respiratory disorder.

5.  No competent medical evidence has been presented showing 
that the veteran has a disorder manifested by generalized 
swelling, or that there is a relationship between his RAI 
treatments and any arthritic swelling.


CONCLUSION OF LAW

The claim for benefits under 38 U.S.C. § 1151 for a nerve 
disorder, a respiratory disorder, and a disorder manifested 
by generalized swelling as a result of RAI treatment at VAMC 
Richmond in the 1960's is not well-grounded.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.358 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends, in essence, that he has residual 
disability in the form of a nervous disorder, a respiratory 
disorder, and a disorder manifested by generalized body 
swelling secondary to VA treatment for a toxic goiter.  This 
treatment involved the use of RAI.  He specifically contends 
that this treatment occurred over a period of three years 
from 1960 to 1963.

A review of the evidence indicates that this claim was 
remanded by the Board in January 1998.  The Board requested 
that the RO obtain complete clinical records of the veteran's 
August 1966 VA hospitalization.  The RO was also asked to 
obtain all records pertaining to the veteran's claimed RAI 
treatment at the Richmond, Virginia, VAMC from 1960 to 1963.

In March 1998 the RO requested the indicated records from 
VAMC Richmond.  A second request was entered in October 1998, 
as no response had been forthcoming.  A third request was 
entered in April 1999.  In May 1999 a reply from the 
Automated Medical Information Exchange (AMIE) Coordinator at 
the Roanoke RO indicated that records had been requested from 
the Federal Records Center, and that the request was also 
referred to VAMC Salem, as it was indicated that the 
veteran's medical records had been transferred there on May 
22, 1995.  

In June 1999 records dated from February 1975 to March 1992 
were received by the RO.  On July 26, 1999 VAMC Richmond 
indicated that medical records from 1960-1969 were 
transferred to Salem VAMC on January 20, 1969, and that 
recent medical records were transferred to Neosho, Missouri 
on June 16, 1999.  It was indicated that no other medical 
records were retrievable in VAMC Richmond's system.  On July 
28, 1999 VAMC Salem indicated that the veteran's records had 
been transferred to VAMC Richmond on February 27, 1995, and 
that VAMC Salem had not received any records back from 
Richmond.  It was also indicated that no records had been 
retired.  It was further indicated that VAMC Richmond was 
sent medical volumes one and two, and that VAMC Salem had 
volume three, and copies were enclosed.  This presumably 
explains the presence of records from February 1975 to March 
1992, which had been noted as received in June 1999.  

In August and November 1999 the RO requested records relating 
to the veteran from 1960 to 1966 from the VA Records 
Depository in Neosho, Missouri.  A reply in December 1999 
indicated that no records were found for the indicated years, 
and that according to VAMC Richmond those records were 
transferred to VAMC Salem on January 20, 1969.  It was 
further indicated that the Neosho facility did not store 
medical records for VAMC Salem and that further inquiries 
should be directed there.

A review of the record indicates that in the claims folder 
there are extensive medical records covering the period from 
May 2, 1967 to the present.  Although specific records 
relating to the veteran's RAI treatment have not been 
recovered, and appear to have been lost or destroyed, the 
Board finds that the record is adequate for the adjudication 
of the claims presently on appeal.  

A VA hospital summary from VAMC Salem, dated in May 1967 
shows the veteran was admitted on May 2, 1967.  After 
consultation he was transferred to the psychiatric ward.  It 
was noted that he had been admitted to VAMC Salem in August 
1966 and was found to have a diffuse, toxic goiter.  He was 
transferred to VAMC Richmond and treated with RAI.  He was 
discharged about one month later, with instructions to return 
at intervals for checkups.

On April 12, 1967 the veteran returned to Salem VAMC in a 
psychotic state and was again referred to VAMC Richmond as it 
was thought that RAI treatment had proven ineffective.  He 
remained there until April 25th and was discharged, on 
Phenobarbital with thyrotoxicosis under control and with a 
tentative diagnosis of paranoid schizophrenic reaction.  His 
complaints, on re-admission to VAMC Salem, on May 2, 1967 
were that he began to experience queer sensations, began to 
hallucinate and have delusions, began to hear voices saying 
he was going to die, and he felt that someone was trying to 
poison him.  As a result he could not control himself and he 
came to the hospital to seek help.  He gave no history of 
treatment for a thyroid disorder prior to August 1966.  The 
diagnosis was schizophrenic reaction, paranoid type.  He was 
given Haldol.  Physical examination on May 3, 1967 showed the 
veteran to be well oriented and cooperative.  He did not 
appear ill, restless, or uncomfortable.  His history was so 
vague and contradictory as to be unreliable.  The examiner 
commented that the veteran had a classical diffuse toxic 
goiter in August 1966 and, in the opinion of the examiner, 
had gotten excellent results from RAI treatment in Richmond.  
His current symptoms were on the basis of anxiety or even 
more likely a psychotic condition.  While hospitalized in May 
1967, the veteran applied for direct service connection for a 
psychiatric disorder.  This was denied in a June 1967 rating 
decision.  

The veteran was again hospitalized at VAMC Salem from January 
26, 1968 to February 26, 1968.  He was admitted to 
neuropsychiatric service with complaints of feeling very 
tense, excited, and that something was after him and going to 
kill him.  He was placed on Taractan.  It was noted that his 
psychiatric symptoms did not improve as rapidly as on 
previous occasions.  A radioactive iodine uptake was 
considered normal.  He still experienced episodes of being 
tense and feeling ill at ease and of having a large appetite.  

On February 26, 1968 the veteran was transferred to VAMC 
Richmond, for reevaluation of his thyroid status, as his 
psychiatric status was found to be in partial remission.  On 
admission he complained of pain and a lump in his throat at 
the suprasternal notch, occurring only in the morning for 10 
to15 minutes without accompanying hoarseness or dysphagia.  
He also complained of increased body heat, sweaty palms and 
rapid heart beat.  He admitted to heavy weekend drinking, to 
the point of drunkenness.  He gave a history of syncope and 
hallucinations.

On examination the thyroid gland was diffusely enlarged, 
smooth, and slightly tender on the left without nodules.  
There was a fine tremor of the outstretched fingers.  The 
skin was fine, and velvety on forearms and hands.  Palms were 
warm and sweaty.  Thyroid scan showed the gland normal in 
size and configuration with homogeneous distribution of 
radioactivity.  A "T3" suppression test was consistent with 
hyperthyroidism.  Because of the problem of Taractan's effect 
on the thyroid gland he was switched to Stelazine after 
admission.  Chest X-rays showed minimal fibrosis in the 
infraclavicular regions and in the lower right lungfield.  
When initial sputum cultures were negative, the veteran was 
reported to the Chest Therapy Board.  The conference 
recommended that he not be given a diagnosis of tuberculosis.  
It was recommended that he be discharged.  He was essentially 
asymptomatic throughout hospitalization.  He was discharged 
on May 21, 1968.  

The veteran was hospitalized again on December 8, 1968.  He 
complained that he began having visual and auditory 
hallucinations after he discontinued medication and began to 
drink.  He was placed on tranquilizers and Thorazine, to 
which he made a rapid and dramatic response.  He was 
discharged on December 12, 1968.

The veteran was hospitalized again on March 15, 1969.  It was 
noted to be the 16th admission for him.  He complained of 
recurrence of visual and auditory hallucinations of a 
persecutory nature.  He was discharged on April 1, 1969.  

The veteran was hospitalized again from July 27, 1969 to 
August 20, 1969.  On admission he was delusional, fearful, 
paranoid, confused, restless and preoccupied.  He improved on 
Thorazine and Prolixin.  On discharge, he was improved and 
was given a 30 day supply of Thorazine.  

The veteran was again hospitalized on March 24, 1970.  He was 
admitted under commitment, and was brought to the hospital by 
the police.  It was noted that he had numerous VA 
hospitalizations during the preceding four years and that he 
was actively psychotic.  He was discharged on June 5, 1970.  

A review of the veteran's medical records, from May 1967 to 
the present, shows continuous treatment for paranoid 
schizophrenia.  He has been treated with Thorazine for most 
of that period.  He has, at various times, reported a history 
of treatment for hyperthyroidism in the late sixties or early 
seventies.  However, he did not report treatment from 1960 to 
1963 until the present claim.  His characterization of the 
beginning of his mental disorder has also varied.  In 
September 1982 he first attributed his mental disorder to his 
earlier RAI treatments.  In November 1993 he attempted to 
gain direct service connection for his psychiatric disorder.  
At that time he reported that he had been having trouble with 
nerves since service, and, and had been on medication for 
this since his separation in 1954.  

Regarding the veteran's claims that VA treatment caused a 
respiratory disorder, the Board notes that the veteran has 
been service connected for sinusitis on a direct basis since 
1954, and the disorder is now rated 30 percent.  The 
veteran's medical treatment records do not contain any 
indication of a diagnosis of, or treatment for a chronic 
respiratory disorder other than sinusitis.  Likewise, his 
treatment records do not contain a diagnosis or report of 
treatment of a chronic disability manifested by generalized 
swelling of the body.  Medical records dated from May 1967 to 
the present show no evidence or opinion regarding any 
relationship between the veteran's RAI treatments and his 
sinusitis, or any other respiratory problem.  

On VA mental disorders examination in March 1996, the veteran 
attributed his psychiatric disorder to firing tank guns.  He 
also alleged that radium treatments in 1962 were causing him 
to shake, affected his eating, and had given him breathing 
problems.  He gave a history of having worked little, if at 
all, following service, secondary to emotional and physical 
problems.  He stated that paranoid schizophrenia was 
diagnosed in 1967.  He complained of crying spells, hopeless 
feelings, lack of energy and reduced interests.  He reported 
auditory and visual hallucinations.  He was paranoid, 
socially avoidant, and withdrawn.  

Objective findings showed the veteran was alert, oriented and 
cooperative.  Mood was anxious.  He appeared tense and 
restless, but did not appear to be acutely depressed.  Affect 
was appropriate but constricted.  He did not appear to be 
hallucinating during the interview.  Thinking was logical, 
organized and goal-directed.  Thought content appeared to be 
delusional at times.  Insight was partial.  Recent memory was 
markedly impaired.  Immediate memory was moderately impaired.  
Remote memory was intact.  The veteran appeared to be 
competent for VA purposes.  The examiner rendered a diagnosis 
of paranoid schizophrenia and stated that the veteran 
appeared to have a schizophrenic disorder, and that this 
condition would not be considered to be the result of radium 
treatments for a thyroid condition.

The report of a VA general medical examination, also 
conducted in March 1996, shows the veteran giving a history 
of entering the Army in January 1951.  He reported that he 
was firing large guns and could not take it anymore.  He 
stated he was nervous and shaking like a dog.  He reported 
that he was given an honorable discharge in February 1954.  
He reported that in 1967 he was treated with radiation for a 
thyroid disorder.  He stated that after that treatment he 
began seeing and hearing things, including constant ringing.  
He stated that before the treatment he did not have such 
problems.  The veteran complained that swelling occurred 
sometimes.  He identified arthritic swelling of his finger 
joints as one of the areas of swelling.  He stated that his 
stomach swelled with gas and that his feet and ankles 
sometimes swelled.  He attributed the swelling to Thorazine.  
He reported since the RAI treatment his nerves have been bad 
and that he has not felt good anymore.  The examiner noted 
that the veteran jumped from one subject to another and that 
his complaints regarding swelling were inconsistent.  
Examination showed no generalized body swelling.

Regarding chronic sinusitis, the examiner noted that the 
veteran was constantly spitting up clear phlegm and gave a 
history of requiring Amoxicillin about twice a year.  The 
veteran also reported that he experienced breathing problems 
when he failed to take his medicine.  He stated that he got 
short of breath and was told that his thyroid gland was 
closing in on him.  He claimed that radiation treatment put a 
hole in his lungs.  He stated that he was in the tuberculosis 
ward at VAH Richmond, and had had a hard time breathing.  He 
reported that he was on medication for three years for this 
and that his sputum had eggs in it.  He stated that after 
three years the hole healed, but that he still had problems 
breathing when he failed to take medication.

Examination was essentially normal with the exception of 
arthritis of the knees and hands, and sinusitis.  The 
examiner commented that the veteran was status post RAI 
treatment for diffuse multinodular toxic goiter with no 
evident side effects resulting from that treatment.  He 
stated that the veteran did not have generalized body 
swelling from radium treatments.  He noted that the veteran 
did not have breathing problems related to his radium 
treatments, and that physical examination and X-rays of the 
lungs were normal.  

II.  Analysis

The threshold question in this case is whether the veteran 
has presented a well grounded claim.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The statutory law applicable in this case may be found at 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) which provides that, 
where a veteran suffers an injury, or aggravation of an 
injury, as the result of VA hospitalization, medical or 
surgical treatment, or examination, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service- 
connected.  

The implementing regulations further provide that 
compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  In determining whether 
such additional disability or death resulted from a disease 
or an injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, it is 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1) (1999).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3) (1999).

In a recent precedent opinion, the VA General Counsel 
concluded that, compensation may be paid under 38 U.S.C.A. § 
1151 for psychiatric as well as physical disability incurred 
or aggravated as the result of a VA examination or medical 
treatment at a VA facility.  VAOPGCPREC 01-99 (February 16, 
1999).  Precedent opinions of the VA General Counsel are 
binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 
(1993).

The Court of Appeals for Veterans Claims (Court) has held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing service connection, as follows:  (1) Medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence, of incurrence or 
aggravation of a disease or injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e. a link or connection) between the 
asserted injury or disease and the current disability.  In 
addition, the Court has determined that an appellant's claim 
would also generally be well grounded, with respect to the 
continuity of symptomatology analysis under 38 C.F.R. 
§ 3.303(b), if he or she submitted evidence of each of the 
following:  (a) Evidence that a condition was "noted" 
during his/her VA hospitalization or treatment; (b) evidence 
showing continuity of symptomatology following such 
hospitalization or treatment; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-hospitalization/treatment 
symptomatology.  See Jones v. West, 12 Vet. App. 460, 464 
(1999).  

Although attempts to retrieve VA medical records directly 
related to the veteran's August 1966 RAI treatments have been 
unsuccessful, the Board concludes that the evidentiary record 
is sufficient for the disposition of his current claims.  The 
evidence establishes that the veteran underwent RAI treatment 
for a thyroid disorder in August 1966.  The history of RAI 
treatment was available to the VA physicians who began 
treating his psychiatric disorder in May 1967.  Subsequent to 
his initial treatment for schizophrenia, he was transferred 
to VAMC Richmond for re-evaluation of his thyroid.  It was 
not indicated that there was a relationship between treatment 
for his thyroid disorder and his schizophrenia.  

Extensive records of treatment for the veteran's psychiatric 
disorder, which span almost thirty years, are negative for 
any indication of a relationship between the RAI treatments 
and schizophrenia.  The treating physicians were aware of the 
veteran's RAI treatment, and voiced no opinion, or even 
suspicion, that there was such a relationship.  The reports 
of the two most recent, general medical and mental disorders, 
VA examinations specifically include opinions that there was 
no nexus between the RAI treatment and the claimed disorders.  

The veteran has not presented any medical evidence that he 
has additional physical or psychiatric disability as a result 
of VA treatment.  Evidentiary assertions by the claimant must 
be accepted as true for the purpose of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the claimant.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Where the determinative issue involves medical 
etiology or diagnosis, medical evidence is required to 
establish that a claim is well grounded.  Lathan v. Brown, 7 
Vet, App. 359 (1995).  

The veteran's statements constitute the only evidence 
regarding a relationship between RAI treatment by VA and his 
current claimed disorders.  Since he is a layperson, there is 
no competent evidence of a nexus between the RAI treatment 
and the claimed disorders.  Accordingly, the veteran's claims 
under § 1151 are not well grounded.  

Regarding the RAI treatment records which were not located, 
in light of the opinions of record, it is unlikely that those 
records would contain evidence of a nexus between the RAI 
treatment and the claimed disorders; and it is not alleged 
otherwise.  

VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
By this decision, the Board is informing the veteran of 
evidence which is lacking and is necessary to make this claim 
well grounded.

Finally, the Board has considered the "benefit of the doubt" 
doctrine; however, as the veteran's claims do not meet the 
threshold of being well grounded, a weighing of the merits of 
the claims is not warranted and the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).







ORDER

Benefits under 38 U.S.C. § 1151 for a nerve disorder, a 
respiratory disorder, and disorder manifested by generalized 
swelling as a result of VA RAI treatment are denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

